 

Exhibit 10.4

 

Execution Version

 

FIRST LIEN PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY

 

This FIRST LIEN PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY, effective
as of December 30, 2016 (as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Security Agreement”), is made by
ENERGY XXI GULF COAST, INC. and each of its undersigned subsidiaries (each, a
“Grantor” and, together with each of the other signatories hereto and any other
entities from time to time party hereto, the “Grantors”), in favor of the
Administrative Agent and each of the Secured Parties (each as defined below).

 

WITNESSETH:

 

WHEREAS, reference is made to the First Lien Exit Credit Agreement, dated as of
December 30, 2016, by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (“Borrower”), the lenders party thereto (the “Lenders”), Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other parties party thereto (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”);

 

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Security Agreement; and

 

WHEREAS, each Grantor (other than Borrower) is a wholly owned Subsidiary of
Borrower and it is in the best interests of each Grantor to execute this
Security Agreement inasmuch as each Grantor will derive substantial direct and
indirect benefits from the First Lien Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1.          Certain Terms. The following terms (whether or not
underscored) when used in this Security Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
“Administrative Agent” under the First Lien Credit Agreement and the other Loan
Documents, together with any successor(s) and assign(s) thereto.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in Section 4.3(b).

 

 

 

 

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.

 

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent to have “control” (as defined in the UCC) over certain
Collateral.

 

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.

 

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions or payments (whether similar or dissimilar to the foregoing) on or
with respect to, or on account of, any Pledged Share or Pledged Interest or
other rights or interests constituting Collateral.

 

“Equipment” is defined in Section 2.1(a).

 

“First Lien Credit Agreement” is defined in the first recital.

 

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

 

 - 2 -EXXI Pledge and Security Agreement

 

 

“Governmental Approval” is defined in Section 2.1(f).

 

“Grantor” is defined in the preamble.

 

“Indemnified Parties” is defined in Section 6.5(a).

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Inventory” is defined in Section 2.1(b).

 

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing, (b)
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing any Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
Proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and Proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.

 

“Permitted Liens” means all Liens permitted by Section 7.2.3 of the First Lien
Credit Agreement or any other Loan Document.

 

“Pledged Interests” means all Capital Securities or other ownership interests of
any Pledged Interests Issuer described in Item A of Schedule I hereto; all
registrations, certificates, articles, by-laws, regulations, limited liability
company agreements or constitutive agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, at any time
existing with respect to such interests, as such interests are amended,
modified, or supplemented from time to time, and together with any interests in
any Pledge Interests Issuer taken in extension or renewal thereof or
substitution therefor.

 

“Pledged Interests Issuer” means each Person identified in Item A of Schedule I
hereto as the issuer of the Pledged Shares or the Pledged Interests identified
opposite the name of such Person.

 

“Pledged Note Issuer” means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.

 

“Pledged Notes” means all promissory notes of any Pledged Note Issuer evidencing
Indebtedness incurred pursuant to of Section 7.2.2(f) of the First Lien Credit
Agreement in form and substance reasonably satisfactory to the Administrative
Agent delivered by any Grantor to the Administrative Agent as Pledged Property
hereunder, as such promissory notes, in accordance with Section 7.3 hereof, are
amended, modified or supplemented from time to time and together with any
promissory note of any Pledged Note Issuer taken in extension or renewal thereof
or substitution therefor.

 

 - 3 -EXXI Pledge and Security Agreement

 

 

“Pledged Property” means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are now being
delivered by any Grantor to the Administrative Agent or may from time to time
hereafter be delivered by any Grantor to the Administrative Agent for the
purpose of pledge under this Security Agreement or any other Loan Document, and
all proceeds of any of the foregoing.

 

“Pledged Shares” means all Capital Securities of any Pledged Interests Issuer
identified under Item A of Schedule I which are delivered by any Grantor to the
Administrative Agent as Pledged Property hereunder.

 

“Receivables” is defined in Section 2.1(c).

 

“Related Contracts” is defined in Section 2.1(c).

 

“Secured Obligations” is defined in Section 2.2.

 

“Securities Act” is defined in Section 6.2(a).

 

“Security Agreement” is defined in the preamble.

 

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

 - 4 -EXXI Pledge and Security Agreement

 

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, (all of the foregoing being collectively called a “Trade Secret”),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2.          First Lien Credit Agreement Definitions. Unless otherwise
defined herein or the context otherwise requires, terms used in this Security
Agreement, including its preamble and recitals, have the meanings provided in
the First Lien Credit Agreement.

 

SECTION 1.3.          UCC Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Security Agreement, including its preamble and recitals, with such
meanings.

 

ARTICLE II.

SECURITY INTEREST

 

SECTION 2.1.          Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Administrative Agent, for its benefit and the ratable benefit of each of the
Secured Parties, and hereby grants to the Administrative Agent, for its benefit
and the ratable benefit of each of the other Secured Parties, a continuing
security interest in all of such Grantor’s following property, whether now or
hereafter existing, owned or acquired by such Grantor, and wherever located
(collectively for all Grantors, the “Collateral”):

 

(a)          all equipment in all of its forms of such Grantor, wherever
located, and all machinery, apparatus, installation facilities and other
tangible personal property, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions, replacements and proceeds thereto and
therefor (any and all of the foregoing being the “Equipment”);

 

(b)          all inventory in all of its forms of such Grantor, wherever
located, including (i) all oil, gas, or other hydrocarbons and all products and
substances derived therefrom, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (ii) all goods in which such Grantor has an interest in mass
or a joint or other interest or right of any kind (including goods in which such
Grantor has an interest or right as consignee), and (iii) all goods which are
returned to or repossessed by such Grantor, and all accessions thereto, products
thereof and documents therefore (any and all such inventory, materials, goods,
accessions, products and documents being the “Inventory”);

 

 - 5 -EXXI Pledge and Security Agreement

 

 

(c)          all accounts, money, payment intangibles, deposit accounts
(including, without limitation, each Deposit Account of Borrower and its
Subsidiaries identified on Item 6.19(a) of the Disclosure Schedule attached to
the First Lien Credit Agreement and the Collateral Accounts and all amounts on
deposit therein and all cash equivalent investments carried therein and all
proceeds thereof), contracts, contract rights, all rights constituting a right
to the payment of money, chattel paper, documents, documents of title,
instruments, letters of credit, letter-of-credit rights and General Intangibles
of such Grantor, whether or not earned by performance or arising out of or in
connection with the sale or lease of goods or the rendering of services,
including all moneys due or to become due in repayment of any loans or advances,
and all rights of such Grantor now or hereafter existing in and to all security
agreements, guaranties, leases, agreements and other contracts securing or
otherwise relating to any such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, letters of credit,
letter-of-credit rights and General Intangibles (any and all such accounts,
money, payment intangibles, deposit accounts, contracts, contract rights, rights
to the payment of money, chattel paper, documents, documents of title,
instruments, letters of credit, letter-of-credit rights and General Intangibles
being the “Receivables”, and any and all such security agreements, guaranties,
leases, agreements and other contracts being the “Related Contracts”);

 

(d)          all Intellectual Property Collateral of such Grantor;

 

(e)          all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

 

(f)          all governmental approvals, permits, licenses, authorizations,
consents, rulings, tariffs, rates, certifications, waivers, exemptions, filings,
claims, orders, judgments and decrees (each a “Governmental Approval”), to the
extent a security interest may be granted therein; provided that any
Governmental Approval that by its terms or by operation of law would be void,
voidable, terminable or revocable if mortgaged, pledged or assigned hereunder is
expressly excepted and excluded from the Liens and terms of this Security
Agreement, including the grant of security interest in this Section 2.1;

 

(g)          all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices (including, without limitation, any Hedging
Agreement);

 

(h)          to the extent not included in the foregoing, all bank accounts,
investment property, fixtures and supporting obligations;

 

(i)          all Pledged Interests, Pledged Notes, Pledged Shares and any other
Pledged Property whether now or hereafter delivered to the Administrative Agent
in connection with this Security Agreement and all Distributions, interest, and
other payments and rights with respect to such Pledged Property;

 

 - 6 -EXXI Pledge and Security Agreement

 

 

(j)          all insurance and insurance policies;

 

(k)          all accessions, substitutions, replacements, products, offspring,
rents, issues, profits, returns, income and proceeds of and from any and all of
the foregoing Collateral (including proceeds which constitute property of the
types described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j)
and proceeds deposited from time to time in any lock boxes of such Grantor, and,
to the extent not otherwise included, all payments and proceeds under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
condemnation award, indemnity, warranty or guaranty, payable by reason of loss
or damage to or otherwise with respect to any of the Collateral); and

 

(l)          all of such Grantor’s other property and rights of every kind and
description and interests therein, including without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claims”, “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Letters of Credit”, “Money”, “Proceeds”, “Securities”, “Securities Account”,
“Security Entitlements”, “Supporting Obligations” and “Uncertificated
Securities” as such terms are defined in the UCC.

 

Notwithstanding anything in the foregoing to the contrary, the term “Collateral”
shall not include any Excluded Securities.

 

SECTION 2.2.          Security for Obligations. This Security Agreement, and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by each Grantor, secures the
prompt and indefeasible payment in full and performance of all Obligations of
such Grantor and each other Obligor now or hereafter existing under the First
Lien Credit Agreement, the Guaranties and each other Loan Document and each Bank
Product Agreement with a Bank Product Provider, whether for principal, interest,
costs, fees, expenses or otherwise, and any and all other obligations of such
Grantor and each other Obligor to the Secured Parties, howsoever created,
arising or evidenced, whether direct or indirect, primary or secondary, fixed or
absolute or contingent, joint or several, or now or hereafter existing under
this Security Agreement and each other Loan Document and Bank Product Agreement
to which it is or may become a party (all such Obligations and other obligations
of the Borrower and such Grantor being the “Secured Obligations”).
Notwithstanding the foregoing, with respect to any Obligor (other than the
Borrower) the term Secured Obligations shall not include Excluded Swap
Obligations.

 

 - 7 -EXXI Pledge and Security Agreement

 

 

SECTION 2.3.          Continuing Security Interest; Transfer of Loans. This
Security Agreement shall create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until the Termination Date, (b) be
binding upon each Grantor and its successors, transferees and assigns, and (c)
inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and each other Secured
Party and their respective successors, transferees and assigns. Without limiting
the generality of the foregoing clause (c), any Lender may assign or otherwise
transfer (in whole or in part) any Note or any Loan held by it as provided in
Section 10.11 of the First Lien Credit Agreement and any Secured Party may
assign or otherwise transfer (in whole or in part) its interest pursuant to any
Hedging Agreement or any Bank Product Agreement, and any successor or assignee
thereof shall thereupon become vested with all the rights and benefits in
respect thereof granted to such Secured Party under any Loan Document (including
this Security Agreement), or otherwise, subject, however, to any contrary
provisions in such assignment or transfer, and as applicable to the provisions
of Section 10.11 and Article 9 of the First Lien Credit Agreement, and, with
respect to the Hedging Agreements and the Bank Product Agreements, the
limitation on rights in collateral pursuant to the Security Documents. Upon the
Termination Date, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to the applicable Grantor. Upon any such
payment and termination or expiration, the Administrative Agent will, at the
Grantors’ sole expense, deliver to each applicable Grantor, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all Pledged Notes, Pledged Shares and
Pledged Interests, together with all other Collateral held by the Administrative
Agent hereunder, and execute and deliver to any Grantor such documents as such
Grantor shall reasonably request to evidence such termination. If at any time
all or any part of any payment theretofore applied by the Administrative Agent
or any Secured Party to any of the Secured Obligations is or must be rescinded
or returned by the Administrative Agent or any such Secured Party for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy,
reorganization or other similar proceeding of any Grantor or any other Person),
such Secured Obligations shall, for purposes of this Security Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued to be in existence, notwithstanding any application by the
Administrative Agent or such Secured Party or any termination agreement or
release provided to any Grantor, and this Security Agreement shall continue to
be effective or reinstated, as the case may be, as to such Secured Obligations,
all as though such application by the Administrative Agent or such Secured Party
had not been made.

 

SECTION 2.4.          Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 2.5.          Delivery of Pledged Property.

 

(a)          All certificates or instruments representing or evidencing any
Collateral, including all Pledged Shares and Pledged Notes, shall be delivered
to and held by or on behalf of (or in the case of the Pledged Notes, endorsed to
the order of) the Administrative Agent pursuant hereto, shall be in suitable
form for transfer by delivery, and shall be accompanied by all necessary
indorsements or instruments of transfer or assignment, duly executed in blank.

 

 - 8 -EXXI Pledge and Security Agreement

 

 

(b)          To the extent any of the Collateral constitutes an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) or a “security
entitlement” (as defined in Section 8-102(a)(17) of the UCC), the applicable
Grantor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant “control” (as defined in 8-106 of the UCC) to the
Administrative Agent over such Collateral.

 

SECTION 2.6.          Distributions on Pledged Shares. In the event that any
Distribution with respect to any Pledged Shares or Pledged Interests pledged
hereunder is permitted to be paid (in accordance with Section 7.2.6 of the First
Lien Credit Agreement), such Distribution or payment may be paid directly to the
applicable Grantor. If any Distribution is made in contravention of Section
7.2.6 of the First Lien Credit Agreement, the applicable Grantor shall hold the
same segregated and in trust for the Administrative Agent until paid to the
Administrative Agent in accordance with Section 4.1(e).

 

SECTION 2.7.          Security Interest Absolute, etc. This Security Agreement
shall in all respects be a continuing, absolute, unconditional and irrevocable
grant of security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of the Grantors
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any Loan
Document or Bank Product Agreement, (b) the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against any Grantor
or any other Obligor or any other Person under the provisions of any Loan
Document or Bank Product Agreement or otherwise, or (ii) to exercise any right
or remedy against any other guarantor of, or collateral securing, any Secured
Obligations, (c) any change in the time, manner or place of payment of, or in
any other term of, all or any part of the Secured Obligations, or any other
extension, compromise or renewal of any Secured Obligations, (d) any reduction,
limitation, impairment or termination of any Secured Obligations (except in the
case of the occurrence of the Termination Date) for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Grantor hereby waives any right to or claim of) any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise, (e) any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document or Bank Product Agreement, (f) any addition, exchange or release
of any Collateral for the Secured Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of any Grantor or any other Obligor, any surety or any
other guarantor.

 

 - 9 -EXXI Pledge and Security Agreement

 

 

SECTION 2.8.          Waiver of Subrogation. Until the Termination Date, each
Grantor (other than Borrower) hereby irrevocably waives any claim or other
rights which it may now or hereafter acquire against the Borrower or any other
Obligor that arise from the existence, payment, performance or enforcement of
such Grantor’s obligations under this Security Agreement or any other Loan
Document or Bank Product Agreement, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Obligor
or any collateral which any Secured Party now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from the Borrower or any
other Obligor, directly or indirectly, in cash or other property or by set-off
or in any manner, payment or security on account of such claim or other rights.
If any amount shall be paid to any Grantor in violation of the preceding
sentence and the Secured Obligations shall not have been indefeasibly paid in
full in cash or all Commitments and all other commitments by any Secured Party
to the Borrower have not been terminated or all Letters of Credit have not
terminated or expired, then such amount shall be deemed to have been paid to
such Grantor for the benefit of, and held in trust for, the Administrative Agent
(on behalf of the Secured Parties), and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Secured Obligations,
whether matured or unmatured. Each Grantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
First Lien Credit Agreement and that the waiver set forth in this Section 2.8 is
knowingly made in contemplation of such benefits.

 

SECTION 2.9.          Election of Remedies. Except as otherwise provided in the
First Lien Credit Agreement, if the Administrative Agent may, under applicable
law, proceed to realize its benefits under any of this Security Agreement or the
other Loan Documents giving the Administrative Agent a lien upon any Collateral,
either by judicial foreclosure or by non-judicial sale or enforcement, the
Administrative Agent may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Security Agreement. If, in the exercise of any of its rights and remedies, the
Administrative Agent shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Grantor or any other Obligor or
any other Person, whether because of any applicable laws pertaining to “election
of remedies” or the like, each Grantor hereby consents to such action by the
Administrative Agent and waives any claim based upon such action, even if such
action by the Administrative Agent shall result in a full or partial loss of any
rights of subrogation that such Grantor might otherwise have had but for such
action by the Administrative Agent.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Administrative Agent and each
other Secured Party as of the date hereof, as follows.

 

SECTION 3.1.          Government Approval, Regulation, etc. Except for filings
to perfect and maintain the perfection of the Liens arising pursuant to the
Security Documents, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or other Person (other than
those that have been duly obtained or made and that are in full force and
effect) is required (a) for the due execution, delivery or performance by such
Grantor of this Security Agreement or any Loan Document or Bank Product
Agreement to which it is a party, (b) for the grant by such Grantor of the
security interest granted hereby, (c) for the perfection or maintenance of the
security interests hereunder including the first priority (subject to Permitted
Liens) nature of such security interest or the exercise by the Administrative
Agent of its rights and remedies hereunder, or (d) for the exercise by the
Administrative Agent of the rights of control, possession, voting or other
rights provided for in this Security Agreement, except (i) with respect to any
Pledged Shares or Pledged Interests, as may be required in connection with a
disposition of such Pledged Shares or Pledged Interests by laws affecting the
offering and sale of securities generally, the remedies in respect of the
Collateral pursuant to this Security Agreement and (ii) any “change of control”
or similar filings required by state licensing agencies.

 

 - 10 -EXXI Pledge and Security Agreement

 

 

SECTION 3.2.          Ownership, No Liens, etc. Such Grantor is the legal and
beneficial owner of, and has good and defensible title to (and has full right
and authority to pledge, grant and assign) the Collateral, free and clear of all
Liens or options, except for any Lien (a) granted pursuant to this Security
Agreement in favor of the Administrative Agent, or (b) that is a Permitted Lien.
No effective UCC financing statement or other filing similar in effect covering
all or any part of the Collateral is on file in any recording office, except
those filed in favor of the Administrative Agent relating to this Security
Agreement or the Loan Documents, Permitted Liens or as to which a duly
authorized termination statement relating to such UCC financing statement or
other instrument was delivered to the Administrative Agent on or before the
Effective Date. This Security Agreement creates a valid security interest in the
Collateral, securing the payment of the Secured Obligations, and, except for the
proper filing of the applicable Filing Statements with the Secretary of State of
the State of Delaware, all filings and other actions necessary to perfect and
protect such security interest have been duly taken and such security interest
shall be a first priority security interest.

 

SECTION 3.3.          As to Capital Securities of the Subsidiaries, Investment
Property.

 

(a)          With respect to the Pledged Shares, all such Pledged Shares are
duly authorized and validly issued, fully paid and non-assessable, and
represented by a certificate.

 

(b)          With respect to the Pledged Interests, no such Pledged Interests
(i) are dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide that such Pledged Interests are securities governed by
Article 8 of the UCC, or (iii) are held in a Securities Account, except, with
respect to this clause (b), Pledged Interests (A) for which the Administrative
Agent is the registered owner or (B) with respect to which the Pledged Interests
Issuer has agreed in an authenticated record with the applicable Grantor and the
Administrative Agent to comply with any instructions of the Administrative Agent
without the consent of such Grantor.

 

(c)          Such Grantor delivered all Certificated Securities constituting
Collateral held by such Grantor on or prior to the Effective Date to the
Administrative Agent, together with duly executed undated blank stock powers, or
other equivalent instruments of transfer reasonably acceptable to the
Administrative Agent.

 

 - 11 -EXXI Pledge and Security Agreement

 

 

(d)          With respect to Uncertificated Securities constituting Collateral
owned by such Grantor, such Grantor has caused the Pledged Interests Issuer or
other issuer thereof either (i) to register the Administrative Agent as the
registered owner of such security, or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such Pledged Interests
Issuer or other issuer will comply with instructions with respect to such
security originated by the Administrative Agent without further consent of such
Grantor.

 

(e)          The percentage of the issued and outstanding Pledged Shares and
Pledged Interests of each Pledged Interests Issuer pledged by such Grantor
hereunder is as set forth on Schedule I. All of the Pledged Shares and Pledged
Interests constitute one hundred percent (100%) (or, in the case of Exergy XXI
Insurance Limited, 65%) of such Grantor’s interest in the applicable Pledged
Interests Issuer and the percentage of the total membership, partnership and/or
other equity interests in the Pledged Interests Issuer indicated on Schedule I.

 

(f)          Such Grantor has no outstanding rights, rights to subscribe,
options, warrants or convertible securities outstanding or any other rights
outstanding whereby any Person would be entitled to acquire shares, member
interests or units of any Pledged Interest Issuer.

 

(g)          In the case of each Pledged Note, all of such Pledged Notes have
been duly authorized, executed, endorsed, issued and delivered, and are the
legal, valid and binding obligation of the issuers thereof, and are not in
default.

 

SECTION 3.4.          Each Grantor’s Name, Location, etc.

 

(a)          (i) the jurisdiction in which such Grantor is located for purposes
of Sections 9-301 and 9-307 of the UCC is set forth in Item A-1 of Schedule II
hereto (as such schedule may be amended or supplemented from time to time), (ii)
the place of business of such Grantor or, if such Grantor has more than one
place of business, the chief executive office of such Grantor and the office
where such Grantor keeps its records concerning the Receivables, and all
originals of all chattel paper which evidence Receivables, is set forth in Item
A-2 of Schedule II hereto (as such schedule may be amended or supplemented from
time to time with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed)), and (iii) such Grantor’s
federal taxpayer identification number is set forth in Item A-3 of Schedule II
hereto (as such schedule may be amended or supplemented from time to time with
the consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed)).

 

(b)          All of the Equipment, Inventory and Goods of such Grantor are
located at the places specified in Item B, Item C and Item D, respectively, of
Schedule II hereto (as such schedule may be amended or supplemented from time to
time with the consent of the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed)).

 

(c)          Such Grantor does not have any trade names.

 

 - 12 -EXXI Pledge and Security Agreement

 

 

(d)          During the period beginning on the date that is five years prior to
the Effective Date, such Grantor has not been known by any legal name different
from the one set forth on the signature page hereto, nor has such Grantor been
the subject of any merger or other corporate reorganization, except as set forth
in Item E of Schedule II hereto (as such schedule may be amended or supplemented
from time to time with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed)).

 

(e)          [Reserved].

 

(f)          Such Grantor does not maintain any Deposit Accounts, Securities
Accounts or Commodity Accounts with any Person, in each case, except as set
forth on Item G of Schedule II (as such schedule may be amended or supplemented
from time to time with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed)).

 

(g)          None of the Receivables is evidenced by a promissory note or other
instrument other than a promissory note or instrument that has been delivered to
the Administrative Agent (with appropriate endorsements) or that has a face
amount less than $500,000.

 

(h)          Such Grantor is not the beneficiary of any Letters of Credit,
except as set forth on Item H of Schedule II (as such schedule may be amended or
supplemented from time to time) hereto and such Grantor has obtained the consent
of each Issuer of any material Letter of Credit to the assignment of the
proceeds of the Letter of Credit to the Administrative Agent.

 

(i)          Such Grantor does not have Commercial Tort Claims (i) in which a
suit has been filed by the Grantor, and (ii) where the amount of damages
reasonably expected to be claimed exceeds $500,000, except as set forth on Item
I of Schedule II (as such schedule may be amended or supplemented from time to
time with the consent of the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed)).

 

(j)          As of the Effective Date, the name set forth on the signature page
attached hereto is the true and correct legal name (as defined in the UCC) of
such Grantor.

 

(k)          Such Grantor has obtained a legal, valid and enforceable consent of
each issuer of any Letter of Credit with a stated amount in excess of $1,000,000
to the assignment of the Proceeds of such Letter of Credit to the Administrative
Agent and has not consented to, and is otherwise aware of, any Person (other
than the Administrative Agent pursuant hereto) having control (within the
meaning of Section 9-104 of the UCC) over, or any other interest in any of such
Grantor’s rights in respect thereof.

 

SECTION 3.5.          Possession of Inventory, Control, etc. Such Grantor (a)
has exclusive possession and control of the Equipment and Inventory, and (b) is
the sole entitlement holder of its Deposit Accounts, Securities Accounts and
other bank accounts and no other Person (other than the Administrative Agent
pursuant to this Security Agreement or any other Person with respect to
Permitted Liens) has “control” or “possession” of, or any other interest in, any
of its Accounts (other than those set forth on Item 7.1.9 of the Disclosure
Schedule to the First Lien Credit Agreement) or any other securities or property
credited thereto except as permitted pursuant to this Security Agreement.

 

 - 13 -EXXI Pledge and Security Agreement

 

 

SECTION 3.6.          Negotiable Documents, Instruments and Chattel Paper. Such
Grantor has, contemporaneously herewith, delivered to the Administrative Agent
possession of all originals of all Documents, Instruments, Promissory Notes,
Pledged Notes and tangible Chattel Paper owned or held by such Grantor (duly
endorsed, in blank, if requested by the Administrative Agent).

 

SECTION 3.7.          Intellectual Property Collateral. Such Grantor represents
that except for any Patent Collateral, Trademark Collateral, and Copyright
Collateral specified in Item A, Item B and Item C, respectively, of Schedule III
hereto, and any and Trade Secrets Collateral, such Grantor owns and has no
interests in any Intellectual Property Collateral as of the date hereof, other
than the Computer Hardware and Software Collateral. Such Grantor further
represents and warrants that, with respect to all Intellectual Property
Collateral (a) such Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part except as could not reasonably be expected to
have a Material Adverse Effect, (b) such Grantor is the sole and exclusive owner
of the entire and unencumbered right, title and interest in and to such
Intellectual Property Collateral and no claim has been made that the use of such
Intellectual Property Collateral does or may, conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate any of the rights of any
third party, (c) such Grantor has made all necessary filings and recordations to
protect its interest in such material Intellectual Property Collateral,
including recordations of any of its interests in the Patent Collateral and
Trademark Collateral in the United States Patent and Trademark Office and in
corresponding offices throughout the world, and its claims to the Copyright
Collateral in the United States Copyright Office and in corresponding offices
throughout the world, and, to the extent necessary, has used proper statutory
notice in connection with its use of any material patent, Trademark and
copyright in any of the Intellectual Property Collateral, (d) such Grantor has
taken all reasonable steps to safeguard its Trade Secrets and to its knowledge
(i) none of the Trade Secrets of such Grantor has been used, divulged, disclosed
or appropriated for the benefit of any other Person other than such Grantor,
(ii) no employee, independent contractor or agent of such Grantor has
misappropriated any Trade Secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Grantor, and (iii) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property Collateral,
(e) to such Grantor’s knowledge, no third party is infringing upon any material
Intellectual Property owned or used by such Grantor in any material respect, or
any of its respective licensees, (f) no settlement or consents, covenants not to
sue, nonassertion assurances, or releases have been entered into by such Grantor
or to which such Grantor is bound that adversely affects its rights to own or
use any Intellectual Property except as would not reasonably have a Material
Adverse Effect, (g) such Grantor has not made a previous assignment, sale,
transfer or agreement constituting a present or future assignment, sale or
transfer of any Intellectual Property for purposes of granting a security
interest or as Collateral that has not been terminated or released, (h) such
Grantor uses adequate standards of quality in the manufacture, distribution, and
sale of all products sold and in the provision of all services rendered under or
in connection with any Trademarks and has taken all commercially reasonable
action necessary to insure that any licensees of any Trademarks owned by such
Grantor use such adequate standards of quality, (i) the consummation of the
transactions contemplated by the First Lien Credit Agreement and this Security
Agreement will not result in the termination or material impairment of any
material portion of the Intellectual Property Collateral, and (j) such Grantor
owns directly or is entitled to use by license or otherwise, any Patents,
Trademarks, Trade Secrets, Copyrights, mask works, licenses, technology,
know-how, processes and rights with respect to any of the foregoing used in,
necessary for the conduct of such Grantor’s business.

 

 - 14 -EXXI Pledge and Security Agreement

 

 

SECTION 3.8.          Best Interests. It is in the best interests of each
Grantor to execute this Security Agreement in as much as each Grantor will
derive substantial direct and indirect benefits from the Loans and other Credit
Extensions made from time to time pursuant to the First Lien Credit Agreement,
and each Grantor agrees that the Secured Parties are relying on this
representation in agreeing to make such Loans and other Credit Extensions
pursuant to the First Lien Credit Agreement.

 

SECTION 3.9.          Reaffirmation of Representations and Warranties. All of
the representations and warranties made by the Borrower or any other Obligor
regarding such Grantor or any of its Subsidiaries in the First Lien Credit
Agreement or in any other Loan Document are true and correct in all respects as
if such representations and warranties were incorporated herein in their
entirety and made by such Grantor.

 

ARTICLE IV.

COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1.          As to Investment Property, etc.

 

(a)          Capital Securities of Subsidiaries. No Grantor shall allow or
permit any of its Subsidiaries (i) that is a corporation, business trust, joint
stock company or similar Person, to issue Uncertificated Securities, unless such
Person promptly takes the actions set forth in Section 4.1(b)(ii) with respect
to any such Uncertificated Securities, (ii) that is a partnership or limited
liability company, to (A) issue Capital Securities that are to be dealt in or
traded on securities exchanges or in securities markets, (B) expressly provide
in its Organic Documents that its Capital Securities are securities governed by
Article 8 of the UCC, or (C) place such Subsidiary’s Capital Securities in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(ii) with respect to any such Capital Securities, and (iii) to
issue Capital Securities in addition to or in substitution for the Pledged
Property or any other Capital Securities pledged hereunder, except for
additional Capital Securities issued to such Grantor; provided that (A) such
Capital Securities are immediately pledged and delivered to the Administrative
Agent, and (B) such Grantor delivers a supplement to Schedule I to the
Administrative Agent identifying such new Capital Securities as Pledged
Property, in each case pursuant to the terms of this Security Agreement. No
Grantor shall permit any of its Subsidiaries to issue any warrants, options,
contracts or other commitments or other securities that are convertible to any
of the foregoing or that entitle any Person to purchase any of the foregoing,
and except for this Security Agreement or any other Loan Document shall not, and
shall not permit any of its Subsidiaries to, enter into any agreement creating
any restriction or condition upon the transfer, voting or control of any Pledged
Property.

 

 - 15 -EXXI Pledge and Security Agreement

 

 

(b)          Investment Property (other than Certificated Securities). With
respect to (i) any Deposit Accounts, Securities Accounts, Commodity Accounts,
Commodity Contracts or Security Entitlements constituting Investment Property
owned or held by any Grantor (other than any of such Accounts listed on Item
7.1.9 of the Disclosure Schedule to the First Lien Credit Agreement), such
Grantor will, upon the Administrative Agent’s request, cause the intermediary
maintaining such Investment Property to execute a Control Agreement relating to
such Investment Property pursuant to which such intermediary agrees to comply
with the Administrative Agent’s instructions with respect to such Investment
Property without further consent by such Grantor, or (ii) any Uncertificated
Securities (other than Uncertificated Securities credited to a Securities
Account) constituting Investment Property owned or held by such Grantor, such
Grantor will cause the Pledged Interests Issuer or other issuer of such
securities to either (A) register the Administrative Agent as the registered
owner thereof on the books and records of the issuer, or (B) execute a Control
Agreement relating to such Investment Property pursuant to which the Pledged
Interests Issuer or other issuer agrees to comply with the Administrative
Agent’s instructions with respect to such Uncertificated Securities without
further consent by such Grantor.

 

(c)          Certificated Securities (Stock Powers). Each Grantor agrees that
all Pledged Shares (and all other certificated shares of Capital Securities
constituting Collateral) delivered by such Grantor pursuant to this Security
Agreement will be accompanied by duly endorsed undated blank stock powers, or
other equivalent instruments of transfer acceptable to the Administrative Agent.
Each Grantor will, from time to time upon the request of the Administrative
Agent, promptly deliver to the Administrative Agent such stock powers,
instruments and similar documents, satisfactory in form and substance to the
Administrative Agent, with respect to the Collateral as the Administrative Agent
may reasonably request and will, from time to time upon the request of the
Administrative Agent after the occurrence of any Default, promptly transfer any
Pledged Shares, Pledged Interests or other shares of Capital Securities
constituting Collateral into the name of any nominee designated by the
Administrative Agent.

 

(d)          Continuous Pledge. Each Grantor will (subject to the terms of the
First Lien Credit Agreement) deliver to the Administrative Agent and at all
times keep pledged to the Administrative Agent pursuant hereto, on a
first-priority, perfected basis all Pledged Property, Investment Property, all
Payment Intangibles to the extent they are evidenced by a Document, Instrument,
Promissory Note or Chattel Paper, and, from and after an Event of Default while
it is continuing, all interest and principal with respect to such Payment
Intangibles, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral.
Each Grantor agrees that it will, promptly (but in any event no later than seven
Business Days) following receipt thereof, deliver to the Administrative Agent
possession of all originals of Pledged Interests, Pledged Shares, Pledged Notes
and any other Pledged Property, negotiable Documents, Instruments, Promissory
Notes and Chattel Paper that it acquires following the Effective Date and shall
deliver to the Administrative Agent a supplement to Schedule I identifying any
such new Pledged Interests, Pledged Shares, Pledged Notes or other Pledged
Property.

 

 - 16 -EXXI Pledge and Security Agreement

 

 

(e)          Voting Rights, Dividends, etc. Each Grantor agrees:

 

(i)          that promptly upon receipt of notice of the occurrence and
continuance of an Event of Default from the Administrative Agent and without any
request therefor by the Administrative Agent, so long as such Event of Default
shall continue, to deliver (properly endorsed where required hereby or requested
by the Administrative Agent) to the Administrative Agent all Distributions with
respect to Investment Property, all interest principal and other cash payments
on Payment Intangibles, the Pledged Property and all Proceeds of the Pledged
Property or any other Collateral, in case thereafter received by such Grantor,
all of which shall be held by the Administrative Agent as additional Collateral;

 

(ii)         that, with respect to Pledged Property or any other Collateral
consisting of general partner interests or limited liability company interests,
promptly upon receipt of notice of the occurrence and continuance of an Event of
Default from the Administrative Agent and of the Administrative Agent’s
intention to exercise its voting power under Section 4.1(e)(iii) such Grantor
shall modify the applicable Organic Documents to admit the Administrative Agent
as a general partner or member, as applicable; and

 

(iii)        if an Event of Default shall have occurred and be continuing and
the Administrative Agent has notified such Grantor of the Administrative Agent’s
intention to exercise its voting power under this Section 4.1(e)(iii),

 

(A)         the Administrative Agent may exercise (to the exclusion of such
Grantor) the voting power and all other incidental rights of ownership with
respect to any Pledged Shares, Investment Property or other Capital Securities
constituting Collateral EACH GRANTOR HEREBY GRANTS THE ADMINISTRATIVE AGENT AN
IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE
TERMINATION DATE) EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED
SHARES, PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL; AND

 

 - 17 -EXXI Pledge and Security Agreement

 

 

(B)         promptly to deliver to the Administrative Agent such additional
proxies and other documents as may be necessary to allow the Administrative
Agent to exercise such voting power.

 

All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent,
shall, until delivery to the Administrative Agent, be held by such Grantor
separate and apart from its other property in trust for the Administrative
Agent. The Administrative Agent agrees that unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the notice referred to in Section 4.1(e), each Grantor shall have the exclusive
voting power, and is granted a proxy, with respect to any Capital Securities
(including any of the Pledged Shares) constituting Collateral. Administrative
Agent shall, upon the written request of any Grantor, promptly deliver such
proxies and other documents, if any, as shall be reasonably requested by such
Grantor which are necessary to allow such Grantor to exercise that voting power
with respect to any such Capital Securities (including any of the Pledged
Shares) constituting Collateral; provided, however, that no vote shall be cast,
or consent, waiver, or ratification given, or action taken by such Grantor that
would violate any provision of the First Lien Credit Agreement or any other Loan
Document (including this Security Agreement).

 

SECTION 4.2.          Organic Documents, Change of Name, etc. No Grantor will
change its state of incorporation, formation or organization or its name,
identity, organizational identification number or corporate structure unless
such Grantor shall have (a) given the Administrative Agent at least fifteen (15)
days’ prior written notice of such change, (b) obtained the consent of the
requisite Secured Parties, if such consent is so required by the Loan Documents,
and (c) taken all actions necessary or as requested by the Administrative Agent
to ensure that the Liens on the Collateral granted in favor of the
Administrative Agent for the benefit of the Lender Parties remain perfected,
first-priority Liens.

 

SECTION 4.3.          As to Accounts.

 

(a)          Each Grantor shall have the right to collect all Accounts so long
as (i) no Event of Default shall have occurred and be continuing and (ii) the
Administrative Agent has not delivered the notice referred to in clause (b)(ii)
below.

 

(b)          Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of notice by the Administrative Agent to the applicable
Grantor, all Proceeds of Collateral received by such Grantor shall be delivered
in kind to the Administrative Agent for deposit in a Deposit Account of such
Grantor (A) maintained with the Administrative Agent or (B) maintained at a
depositary bank other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have entered into a Control
Agreement in form and substance acceptable to the Administrative Agent in its
sole discretion providing that the depositary bank will comply with the
instructions originated by the Administrative Agent directing disposition of the
funds in the account without further consent by such Grantor (any such Deposit
Accounts, together with any other Accounts pursuant to which any portion of the
Collateral is deposited with the Administrative Agent, a “Collateral Account,”
and collectively, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative Agent.

 

 - 18 -EXXI Pledge and Security Agreement

 

 

(c)          Following the delivery of notice pursuant to clause (b)(ii), the
Administrative Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable or
in accordance with the Loan Documents.

 

(d)          With respect to each of the Collateral Accounts, it is hereby
confirmed and agreed that (i) deposits in such Collateral Account are subject to
a security interest as contemplated hereby, (ii) such Collateral Account shall
be under the control of the Administrative Agent and (iii) the Administrative
Agent shall have the sole right of withdrawal over such Collateral Account once
the Administrative Agent has delivered the notice referred to in clause (b)(ii)
above.

 

(e)          Following the occurrence and during the continuance of an Event of
Default, at the request of the Administrative Agent or the Required Lenders,
such Grantor will maintain all of its Deposit Accounts only with the
Administrative Agent or with any depositary institution that has entered into a
Control Agreement in favor of the Administrative Agent.

 

SECTION 4.4.          As to Grantors’ Use of Collateral.

 

(a)          Subject to clause (b), such Grantor (i) may in the ordinary course
of its business, at its own expense, sell, lease or furnish under the contracts
of service any of the Inventory normally held by such Grantor for such purpose,
and use and consume, in the ordinary course of its business, any raw materials,
work in process or materials normally held by such Grantor for such purpose,
(ii) shall, at its own expense, endeavor to collect, as and when due, all
amounts due with respect to any of the Collateral, including the taking of such
action with respect to such collection as the Administrative Agent may request
following the occurrence and during the continuance of an Event of Default or,
in the absence of such request, as such Grantor may deem advisable, and (iii)
may grant, in the ordinary course of business, to any party obligated on any of
the Collateral, any rebate, refund or allowance to which such party may be
lawfully entitled, and may accept, in connection therewith, the return of Goods,
the sale or lease of which shall have given rise to such Collateral.

 

(b)          At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
such Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Administrative Agent of any amounts due
or to become due thereunder, and (iii) enforce collection of any of the
Collateral by suit or otherwise and surrender, release, or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby.

 

 - 19 -EXXI Pledge and Security Agreement

 

 

(c)          Upon request of the Administrative Agent following the occurrence
and during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder.

 

(d)          At any time following the occurrence and during the continuation of
an Event of Default, the Administrative Agent may endorse, in the name of any
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

 

SECTION 4.5.          As to Equipment and Inventory and Goods. Each Grantor
hereby agrees that it shall keep all of the Equipment and Inventory (other than
Inventory sold in the ordinary course of business) and Goods located at the
places therefore specified in Section 3.7(b) or, upon ten (10) days’ prior
written notice to the Administrative Agent, at such other places in a
jurisdiction within the United States of America where all representations and
warranties set forth in Article III shall be true and correct, and all action
required pursuant to the second sentence of Section 4.12 shall have been taken
with respect to the Equipment and Inventory and Goods.

 

SECTION 4.6.          As to Intellectual Property Collateral. Each Grantor
covenants and agrees to comply with the following provisions as such provisions
relate to any Intellectual Property Collateral material to the operations or
business of such Grantor:

 

(a)          such Grantor will not (i) do or fail to perform any act whereby any
of the Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made, or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor shall either (x) reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to such Grantor, or (y) the loss of the Intellectual Property
Collateral would not be reasonably likely to have a Material Adverse Effect on
the business;

 

 - 20 -EXXI Pledge and Security Agreement

 

 

(b)          such Grantor shall promptly notify the Administrative Agent if it
knows, or has reason to know, that any application or registration relating to
any material item of the Intellectual Property Collateral may become abandoned
or dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such Grantor’s
ownership of any of the Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same;

 

(c)          in no event will such Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Administrative Agent, and upon request of the Administrative Agent
(subject to the terms of the First Lien Credit Agreement), executes and delivers
all agreements, instruments and documents as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest in
such Intellectual Property Collateral;

 

(d)          such Grantor will take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or (subject to the terms of the First Lien Credit
Agreement) any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue any application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, the Intellectual Property Collateral, including the filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b));

 

(e)          following the obtaining of an interest in any material Intellectual
Property by such Grantor shall deliver a supplement to Schedule III identifying
such new Intellectual Property; and

 

(f)          following the obtaining of an interest in any material Intellectual
Property by such Grantor or, following the occurrence and during the continuance
of an Event of Default, upon the request of the Administrative Agent, such
Grantor shall deliver all agreements, instruments and documents the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Intellectual Property Collateral and as may
otherwise be required to acknowledge or register or perfect the Administrative
Agent’s interest in any part of such item of Intellectual Property Collateral
unless such Grantor shall determine in good faith (with the consent of the
Administrative Agent) that any Intellectual Property Collateral is of negligible
economic value to such Grantor.

 

 - 21 -EXXI Pledge and Security Agreement

 

 

SECTION 4.7.          As to Letter-of-Credit Rights.

 

(a)          Each Grantor, by granting a security interest in its
Letter-of-Credit Rights to the Administrative Agent, intends to (and hereby
does) collaterally assign to the Administrative Agent its rights (including its
contingent rights) to the Proceeds of all Letter-of-Credit Rights of which it is
or hereafter becomes a beneficiary or assignee. Promptly following the date on
which any Grantor obtains any Letter of Credit Rights after the date hereof,
such Grantor shall (i) deliver a supplement to Schedule II identifying such new
Letter-of-Credit Right and (ii) with respect to each Letter of Credit having a
stated amount in excess of $500,000, cause the issuer of such Letter of Credit
and each nominated person (if any) with respect thereto to consent to such
assignment of the Proceeds thereof in a consent agreement in form and substance
reasonably satisfactory to the Administrative Agent and deliver written evidence
of such consent to the Administrative Agent.

 

(b)          Upon the occurrence and during the continuation of an Event of
Default, each Grantor will, promptly upon request by the Administrative Agent,
(i) notify (and each Grantor hereby authorizes the Administrative Agent to
notify) the issuer and each nominated person with respect to each of the Letters
of Credit that the Proceeds thereof have been assigned to the Administrative
Agent hereunder and any payments due or to become due in respect thereof are to
be made directly to the Administrative Agent and (ii) arrange for the
Administrative Agent to become the transferee beneficiary Letter of Credit.

 

SECTION 4.8.          As to Commercial Tort Claims. Each Grantor covenants and
agrees that, until the Termination Date, with respect to any Commercial Tort
Claim in excess of $500,000 individually or in the aggregate hereafter arising,
it shall deliver to the Administrative Agent a supplement to Schedule II in form
and substance reasonably satisfactory to the Administrative Agent, identifying
such new Commercial Tort Claims.

 

SECTION 4.9.          Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $500,000, such Grantor
shall promptly notify the Administrative Agent thereof and, at the request of
the Administrative Agent, shall take such action as the Administrative Agent may
request to vest in the Administrative Agent control under Section 9-105 of the
UCC of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Administrative Agent agrees
with the Grantors that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for such Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the U.S. Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

 - 22 -EXXI Pledge and Security Agreement

 

 

SECTION 4.10.         Transfers and Other Liens. No Grantor shall: (a) sell,
assign (by operation of law or otherwise) or otherwise dispose of any of the
Collateral, except Inventory in the ordinary course of business or as permitted
by the First Lien Credit Agreement, or (b) create or suffer to exist any Lien or
other charge or encumbrance upon or with respect to any of the Collateral to
secure Indebtedness of any Person or entity, except for the security interest
created by this Security Agreement and the other Loan Documents and except for
Liens and other charges or encumbrances specifically permitted by the First Lien
Credit Agreement.

 

SECTION 4.11.         Taxes. Each Grantor agrees to pay promptly when due all
Taxes imposed upon such Grantor or any of its direct or indirect Subsidiaries or
upon their property except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on the books of such Grantor or such Subsidiaries,
as applicable.

 

SECTION 4.12.         Further Assurances, etc. Each Grantor shall warrant and
defend the right and title herein granted unto the Administrative Agent in and
to the Collateral (and all right, title and interest represented by the
Collateral) against the claims and demands of all Persons whomsoever. Each
Grantor agrees that, from time to time at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Administrative Agent may reasonably
request, in order to perfect, preserve and protect any security interest granted
or purported to be granted hereby or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Each Grantor agrees that, upon the acquisition after the date hereof
by such Grantor of any Collateral, with respect to which the security interest
granted hereunder is not perfected automatically upon such acquisition, to take
such actions with respect to such Collateral or any part thereof as required by
the Loan Documents. Without limiting the generality of the foregoing, each
Grantor will:

 

(a)          from time to time upon the request of the Administrative Agent,
promptly deliver to the Administrative Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Administrative Agent, with respect to such Collateral as the Administrative
Agent may reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent; if any
Collateral shall be evidenced by an Instrument, negotiable Document, Promissory
Note or tangible Chattel Paper, deliver and pledge to the Administrative Agent
hereunder such Instrument, negotiable Document, Promissory Note, Pledged Note or
tangible Chattel Paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

(b)          file (and hereby authorize the Administrative Agent to file) such
Filing Statements or continuation statements, or amendments thereto, and such
other instruments or notices (including any assignment of claim form under or
pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Administrative
Agent may request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Administrative Agent
hereby. The authorization contained in this Section 4.12 shall be irrevocable
and continuing until the Termination Date;

 

 - 23 -EXXI Pledge and Security Agreement

 

 

(c)          deliver to the Administrative Agent and at all times keep pledged
to the Administrative Agent pursuant hereto, on a first-priority, perfected
basis, at the request of the Administrative Agent, all Investment Property
constituting Collateral (except for Permitted Liens), and, from and after an
Event of Default and during the continuation thereof, all Distributions with
respect thereto, and all interest and principal with respect to Promissory
Notes, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral;

 

(d)          not take or omit to take any action the taking or the omission of
which would result in any impairment or alteration of any obligation of the
maker of any Payment Intangible or other Instrument constituting Collateral,
except as provided in Section 4.4;

 

(e)          not create any tangible Chattel Paper without placing a legend on
such tangible Chattel Paper reasonably acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper;

 

(f)          furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail; and

 

(g)          do all things reasonably requested by the Administrative Agent in
accordance with this Security Agreement in order to enable the Administrative
Agent to have and maintain control over the Collateral consisting of Investment
Property and/or Deposit Accounts (except for those that are listed in Item 7.1.9
of the Disclosure Schedule to the First Lien Credit Agreement),
Letter-of-Credit-Rights and Electronic Chattel Paper.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, any amendments thereto, and other similar
documents necessary or desirable in the opinion of the Administrative Agent to
perfect or maintain the perfection of the Administrative Agent’s or any Secured
Party’s security interest in the Collateral or any portion thereof, in each of
the foregoing cases, without the signature and without further authorization of
such Grantor. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. Each Grantor hereby authorizes the
Administrative Agent to file financing statements describing as the collateral
covered thereby “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
Collateral described in this Security Agreement.

 

 - 24 -EXXI Pledge and Security Agreement

 

 

SECTION 4.13.         Performance of Covenants in Loan Documents. Each Grantor
will perform, comply with, observe and fulfill, and will cause each of its
Subsidiaries to perform, comply with, observe and fulfill, each of the
covenants, agreements and obligations contained in the First Lien Credit
Agreement and the other Loan Documents pertaining to or otherwise applicable to
such Grantor or any of its Subsidiaries.

 

ARTICLE V.

THE ADMINISTRATIVE AGENT

 

SECTION 5.1.          Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time in the
Administrative Agent’s discretion, following the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including (a) to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (b) to receive, endorse, and collect any drafts or other
Instruments, Documents and Chattel Paper, in connection with clause (a) above,
(c) to file any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral, and (d) to perform the affirmative
obligations of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES,
CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION
5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE
TERMINATION DATE.

 

SECTION 5.2.          Administrative Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 6.5 hereof and Section 10.3 of the First Lien Credit
Agreement and the Administrative Agent may from time to time take any other
action which the Administrative Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

SECTION 5.3.          Administrative Agent Has No Duty. The powers conferred on
the Administrative Agent hereunder are solely to protect its interest (on behalf
of the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property and any other Pledged Property, whether or not the Administrative Agent
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.

 

 - 25 -EXXI Pledge and Security Agreement

 

 

SECTION 5.4.          Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral (a) if such Collateral is accorded treatment substantially
equal to that which the Administrative Agent accords its own personal property,
or (b) if the Administrative Agent takes such action for that purpose as any
Grantor reasonably requests in writing at times other than upon the occurrence
and during the continuance of an Event of Default; provided, further, that
failure of the Administrative Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.

 

ARTICLE VI.

REMEDIES

 

SECTION 6.1.          Certain Remedies. If any Event of Default shall have
occurred and be continuing:

 

(a)          The Administrative Agent may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require any Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, (iii) enter onto the property where any Collateral
is located and take possession thereof without demand and without legal process,
(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten days’ prior
notice to such Grantor of the time and place of any public sale or the time of
any private sale is to be made shall constitute reasonable notification;
provided, however, that with respect to Collateral that is (x) perishable or
threatens to decline speedily in value, or (y) is of a type customarily sold on
a recognized market (including but not limited to, Investment Property), no
notice of sale or disposition need be given. For purposes of this Article VI,
notice of any intended sale or disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or email, and shall be deemed to have been “sent” upon deposit in the
U.S. Mails with adequate postage properly affixed, upon delivery to an express
delivery service or upon electronic submission through telephonic or internet
services, as applicable. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

 - 26 -EXXI Pledge and Security Agreement

 

 

(b)          Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property may be by lease or license of, in addition
to the sale of, such Collateral. Each Grantor further agrees and acknowledges
that the following shall be deemed a reasonable commercial disposition: (i) a
disposition made in the usual manner on any recognized market, (ii) a
disposition at the price current in any recognized market at the time of
disposition, and (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition.

 

(c)          All cash Proceeds received by the Administrative Agent in respect
of any sale of, collection from, or other realization upon, all or any part of
the Collateral shall be applied by the Administrative Agent against, all or any
part of the Obligations as set forth in Section 4.7 of the First Lien Credit
Agreement. The Administrative Agent shall not be obligated to apply or pay over
for application noncash proceeds of collection or enforcement unless (i) the
failure to do so would be commercially unreasonable, and (ii) the affected party
has provided the Administrative Agent with a written demand to apply or pay over
such noncash proceeds on such basis.

 

(d)          The Administrative Agent may do any or all of the following: (i)
transfer all or any part of the Collateral into the name of the Administrative
Agent or its nominee, with or without disclosing that such Collateral is subject
to the Lien hereunder, (ii) notify the parties obligated on any of the
Collateral to make payment to the Administrative Agent of any amount due or to
become due thereunder, (iii) withdraw, or cause or direct the withdrawal, of all
funds with respect to the Collateral Account, (iv) enforce collection of any of
the Collateral by suit or otherwise, and surrender, release or exchange all or
any part thereof, or compromise or extend or renew for any period (whether or
not longer than the original period) any obligations of any nature of any party
with respect thereto, (v) endorse any checks, drafts, or other writings in any
Grantor’s name to allow collection of the Collateral, (vi) take control of any
Proceeds of the Collateral, or (vii) execute (in the name, place and stead of
any Grantor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2.          Securities Laws. If the Administrative Agent shall
determine to exercise its right to sell all or any of the Collateral that are
Capital Securities pursuant to Section 6.1, each Grantor agrees that, upon
request of the Administrative Agent, such Grantor will, at its own expense:

 

(a)          execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its reasonable efforts to cause)
each Pledged Interests Issuer or other issuer of the Collateral contemplated to
be sold and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the reasonable opinion of the Administrative
Agent, advisable to register such Collateral under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the reasonable opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto;

 

 - 27 -EXXI Pledge and Security Agreement

 

 

(b)          use its reasonable efforts to exempt the Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary Governmental Approvals
for the sale of the Collateral, as requested by the Administrative Agent;

 

(c)          cause (or, with respect to any issuer that is not a Subsidiary of
such Grantor, use its reasonable efforts to cause) each such Pledged Interests
Issuer or other issuer to make available to its security holders, as soon as
practicable, an earnings statement that will satisfy the provisions of Section
11(a) of the Securities Act; and

 

(d)          do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Administrative Agent or the Secured
Parties by reason of the failure by such Grantor to perform any of the covenants
contained in this Section and consequently agrees that, if such Grantor shall
fail to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value (as reasonably determined by the
Administrative Agent in good faith) of such Collateral on the date the
Administrative Agent shall demand compliance with this Section 6.2; provided
that in no event shall the Grantors be obligated in respect hereof for an amount
that exceeds the sum of Total Exposure Amount plus all interest, fees and
expenses owing in respect thereof.

 

SECTION 6.3.          Compliance with Restrictions. Each Grantor agrees that in
any sale of any of the Collateral whenever an Event of Default shall have
occurred and be continuing, the Administrative Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4.          Protection of Collateral. The Administrative Agent may
from time to time, at its option, perform any act which any Grantor fails to
perform after being requested in writing so to perform (it being understood that
no such request need be given after the occurrence and during the continuance of
an Event of Default) and the Administrative Agent may from time to time take any
other action which the Administrative Agent deems reasonably necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

 - 28 -EXXI Pledge and Security Agreement

 

 

SECTION 6.5.          Indemnity and Expenses.

 

(a)          Without limiting the generality of the provisions of Section 10.4
of the First Lien Credit Agreement, each Grantor hereby indemnifies and holds
harmless the Administrative Agent, each Secured Party and each of their
respective officers, directors, employees and agents (the “Indemnified Parties”)
from and against any and all claims, losses and liabilities arising out of or
resulting from this Security Agreement or any other Loan Document (including,
without limitation, enforcement of this Security Agreement), except claims,
losses or liabilities resulting from any Indemnified Party’s gross negligence,
willful misconduct or unlawful acts; PROVIDED, HOWEVER, THAT IT IS THE INTENTION
OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the foregoing which is
permissible under applicable law.

 

(b)          Each Grantor will upon demand pay to the Administrative Agent and
any local counsel the amount of any and all reasonable expenses, including the
reasonable fees and disbursements of its counsel and of any experts and agents,
which the Administrative Agent and any local counsel may incur in connection
herewith, including without limitation in connection with (i) the administration
of this Security Agreement, (ii) the custody, preservation, use or operation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of the
Administrative Agent and any local counsel or any of the Secured Parties
hereunder, or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.

 

SECTION 6.6.          Warranties. The Administrative Agent may sell the
Collateral without giving any warranties or representations as to the
Collateral. The Administrative Agent may disclaim any warranties of title or the
like. Each Grantor agrees that this procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

ARTICLE VII.

MISCELLANEOUS PROVISIONS

 

SECTION 7.1.          Loan Document. This Security Agreement is a Loan Document
executed pursuant to the First Lien Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Article 10 thereof.

 

 - 29 -EXXI Pledge and Security Agreement

 

 

SECTION 7.2.          Binding on Successors, Transferees and Assigns;
Assignment. This Security Agreement shall remain in full force and effect until
the Termination Date has occurred, shall be binding upon each Grantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided, that no Grantor shall (unless otherwise permitted under the terms of
the First Lien Credit Agreement or this Security Agreement) assign any of its
obligations hereunder without, subject to the First Lien Credit Agreement, the
prior written consent of the Required Lenders.

 

SECTION 7.3.          Amendments, etc. No amendment to or waiver of any
provision of this Security Agreement, nor consent to any departure by any
Grantor from its obligations under this Security Agreement, shall in any event
be effective unless the same shall be in writing and signed by the
Administrative Agent (on behalf of the Lenders or the Required Lenders, as the
case may be, pursuant to Section 10.1 of the First Lien Credit Agreement) and
each Grantor and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 7.4.          Notices. Except as otherwise provided in this Security
Agreement, all notices and other communications provided for hereunder shall be
in writing or by facsimile and addressed, delivered or transmitted to the
appropriate party at the address or facsimile number of such party specified on
the signature pages of this Security Agreement or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Except as otherwise provided in this Security Agreement, any notice or
other communication, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice or other communication, if transmitted by
facsimile, shall be deemed given when transmitted and electronically confirmed.

 

SECTION 7.5.          Release of Liens. Upon (a) the Disposition of Collateral
in accordance with the First Lien Credit Agreement or (b) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (i) such Collateral (in the case of clause (a)) or
(ii) all Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Administrative Agent will, at the Grantors’ sole expense,
deliver to the Grantors, without any representations, warranties or recourse of
any kind whatsoever, all Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

SECTION 7.6.          No Waiver; Remedies. In addition to, and not in limitation
of Section 2.7, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

 - 30 -EXXI Pledge and Security Agreement

 

 

SECTION 7.7.          Headings. The various headings of this Security Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Security Agreement or any provisions thereof.

 

SECTION 7.8.          Severability. Any provision of this Security Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 7.9.          Governing Law, Entire Agreement, etc. THIS SECURITY
AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR NONPERFECTION,
AND PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

 

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 7.10.         Counterparts. This Security Agreement may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

SECTION 7.11.         Additional Grantors; Additional Pledged Securities. Each
Subsidiary of the Borrower that is required to become a party to this Security
Agreement pursuant to Section 7.1.8 of the First Lien Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement substantially in the form of
Annex I hereto. Each Grantor that is required to pledge additional Equity
Interests pursuant to the First Lien Credit Agreement shall execute and deliver
to the Administrative Agent a Supplement.

 

(Signatures Begin on Following Page)

 

 - 31 -EXXI Pledge and Security Agreement

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

  GRANTORS       ENERGY XXI GULF COAST, INC.           By: /s/ Hugh Menown    
Name: Hugh Menown     Title: Executive Vice President,       Chief Accounting
Officer           ENERGY XXI GOM, LLC           By: /s/ Rick Fox     Name: Rick
Fox     Title: Chief Financial Officer & Treasurer           ENERGY XXI TEXAS
ONSHORE, LLC           By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer           ENERGY XXI ONSHORE, LLC           By:
/s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer & Treasurer  
        ENERGY XXI PIPELINE, LLC           By: /s/ Rick Fox     Name: Rick Fox  
  Title: Chief Financial Officer & Treasurer

 

 S-1 Signature Page to EXXI Pledge
and Security Agreement

 

 

  ENERGY XXI LEASEHOLD, LLC           By: /s/ Rick Fox     Name: Rick Fox    
Title: Chief Financial Officer & Treasurer           ENERGY XXI PIPELINE II, LLC
          By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer
& Treasurer           MS ONSHORE, LLC           By: /s/ Rick Fox     Name: Rick
Fox     Title: Chief Financial Officer & Treasurer           M21K, LLC          
By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer &
Treasurer           SOILEAU CATERING, LLC           By: /s/ Rick Fox     Name:
Rick Fox     Title: Chief Financial Officer & Treasurer

 

 S-2 Signature Page to EXXI Pledge
and Security Agreement

 

 

  EPL OIL & GAS, INC.           By: /s/ Rick Fox     Name: Rick Fox     Title:
Chief Financial Officer & Treasurer           ANGLO-SUISSE OFFSHORE PIPELINE
PARTNERS, LLC           By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer           DELAWARE EPL OF TEXAS, LLC           By:
/s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer & Treasurer  
        ENERGY PARTNERS LTD., LLC           By: /s/ Rick Fox     Name: Rick Fox
    Title: Chief Financial Officer & Treasurer           EPL OF LOUISIANA,
L.L.C.           By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial
Officer & Treasurer

 

 S-3 Signature Page to EXXI Pledge
and Security Agreement

 

 

  EPL PIONEER HOUSTON, INC.           By: /s/ Rick Fox     Name: Rick Fox    
Title: Chief Financial Officer & Treasurer           EPL PIPELINE, L.L.C.      
    By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer &
Treasurer           NIGHTHAWK, L.L.C.           By: /s/ Rick Fox     Name: Rick
Fox     Title: Chief Financial Officer & Treasurer           ENERGY XXI OFFSHORE
SERVICES, INC.           By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer           ENERGY XXI NATURAL GAS HOLDINGS, INC.  
        By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer &
Treasurer

 

 S-4 Signature Page to EXXI Pledge
and Security Agreement

 

 

  NATURAL GAS ACQUISITION COMPANY I, LLC           By: /s/ Rick Fox     Name:
Rick Fox     Title: Chief Financial Officer & Treasurer           ENERGY XXI
SERVICES, LLC           By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer

 

  Notice Address for each Grantor:       1021 Main (One City Centre), Suite 2626
  Houston, Texas 77002   Attention: Bruce Busmire   Telephone: (713) 351-3033  
Facsimile: (713) 351-3333

 

 S-5 Signature Page to EXXI Pledge
and Security Agreement

 

 

  ADMINISTRATIVE AGENT:           WELLS FARGO BANK, N.A.           By: /s/
Catherine K. Cook     Name: Catherine K. Cook     Title: Director

 

  Notice Address:   Wells Fargo Bank, N.A.   1525 West W.T. Harris Blvd.   MAC
D1109-019   Charlotte, NC 28262   Attention: Agency Services   Telephone: (704)
590-2760   Facsimile: (704) 590-2790       With a copy to:       Wells Fargo
Bank, N.A.   1000 Louisiana Street, 9th Floor   Houston, TX 77002   Attention:
Nina Milligan   Telephone: (713) 319-1838   Facsimile: (713) 319-1925

 

 S-6 Signature Page to EXXI Pledge
and Security Agreement

 

 



SCHEDULE I
to Security Agreement

 

Energy XXI Gulf Coast, Inc.

 

ITEM A — PLEDGED INTERESTS

 

              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. # 

# of

Shares

  

Authorized

Shares

  

Outstanding

Shares

  

% of

Shares

Pledged

  EPL Oil & Gas, Inc.  ZQ00000668   1,000    1,000    1,000    100% Energy XXI
Offshore Services, Inc.  N/A   1,000,000    1,000,000    1,000,000    100%
Energy XXI Natural Gas Holdings, Inc.  N/A   1,000,000    1,000,000  
 1,000,000    100% Energy XXI Insurance Limited  N/A   120,000    120,000  
 120,000    65%

 

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged 1)  Energy XXI GOM, LLC   100%  Membership Interest
2)  MS Onshore, LLC   100%  Membership Interest 3)  Energy XXI Services, LLC 
 100%  Membership Interest

 

   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-1

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Energy XXI GOM, LLC

 

ITEM A — PLEDGED INTERESTS

 

               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged 1)  Energy XXI Onshore, LLC   100%  Membership
Interest 2)  Energy XXI Texas Onshore, LLC   100%  Membership Interest
3)  Energy XXI Pipeline, LLC   100%  Membership Interest 4)  Energy XXI Pipeline
II, LLC   100%  Membership Interest 5)  Energy XXI Leasehold, LLC   100% 
Membership Interest 6)  M21K, LLC   100%  Membership Interest 7)  Soileau
Catering, LLC   100%  Membership Interest

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-2

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Energy XXI Leasehold, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-3

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Energy XXI Onshore, LLC

 

ITEM A — PLEDGED INTERESTS

 

               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    



 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-4

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Energy XXI Pipeline, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-5

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Energy XXI Pipeline II, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-6

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Energy XXI Texas Onshore, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-7

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

MS Onshore, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-8

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

M21K, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-9

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Soileau Catering, LLC

 

ITEM A — PLEDGED INTERESTS

 



               Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                    

 

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-10

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

EPL Oil & Gas, Inc.

 

ITEM A — PLEDGED INTERESTS

 

              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  EPL Pioneer Houston, Inc.  6   1,000    1,000    1,000    100%

 

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests Pledged   Type of Limited Liability
Company Interests Pledged 1)  Anglo-Suisse Offshore Pipeline Partners, LLC 
 100%  Membership Interest 2)  Delaware EPL of Texas, LLC   100%  Membership
Interest 3)  Energy Partners Ltd., LLC   100%  Membership Interest 4)  EPL of
Louisiana, L.L.C.   100%  Membership Interest 5)  EPL Pipeline, L.L.C.   100% 
Membership Interest 6)  Nighthawk, L.L.C.   100%  Membership Interest

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-11

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Anglo-Suisse Offshore Pipeline Partners, LLC

 

ITEM A — PLEDGED INTERESTS

 



              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-12

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE I
to Security Agreement

 

Delaware EPL of Texas, LLC

 

ITEM A — PLEDGED INTERESTS



 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-13

Schedule I to EXXI Pledge

and Security Agreement



 

  

SCHEDULE I
to Security Agreement

 

Energy Partners Ltd., LLC

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-14

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

EPL of Louisiana, L.L.C.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-15

Schedule I to EXXI Pledge

and Security Agreement



 

  

SCHEDULE I
to Security Agreement

 

EPL Pioneer Houston, Inc.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-16

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

EPL Pipeline, L.L.C.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-17

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Nighthawk, L.L.C.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-18

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Energy XXI Offshore Services, Inc.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged N/A    



 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-19

Schedule I to EXXI Pledge

and Security Agreement



 



 

SCHEDULE I
to Security Agreement

 

Energy XXI Natural Gas Holdings, Inc.

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  N/A                       

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged 1)  Natural Gas Acquisition Company I, LLC   100% 
Membership Interest 2)  Energy XXI M21K, LLC   20%  Membership Interest

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 



 Schedule I-20

Schedule I to EXXI Pledge

and Security Agreement



 

  

SCHEDULE I
to Security Agreement

 

Energy XXI Services, LLC

 

ITEM A — PLEDGED INTERESTS

 

              Common
Stock      Pledged Interests Issuer (corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  Energy XXI Holdings, Inc.  N/A   100,000    100,000    100,000    100%

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests
Pledged   Type of Limited Liability
Company Interests Pledged 1)  Energy XXI GIGS Services, LLC   100%  Membership
Interest

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned  N/A        

 



ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

N/A

 

 Schedule I-21

Schedule I to EXXI Pledge

and Security Agreement



 

 

SCHEDULE II
to Security Agreement

 

Item A-1.Location of each Grantor for purposes of UCC.

 

  Delaware: Energy XXI Gulf Coast, Inc. (“EXXI”)     Energy XXI GOM, LLC (“EXXI
GOM”)     Energy XXI Leasehold, LLC (“EXXI Leasehold”)     Energy XXI Onshore,
LLC (“EXXI Onshore”)     Energy XXI Pipeline, LLC (“EXXI Pipeline”)     Energy
XXI Pipeline II, LLC (“EXXI Pipeline II”)     Energy XXI Texas Onshore, LLC
(“EXXI Texas”)     MS Onshore, LLC (“MS Onshore”)     M21K, LLC (“M21K”)    
Soileau Catering, LLC (“Soileau”)     EPL Oil & Gas, Inc. (“EPL”)    
Anglo-Suisse Offshore Pipeline Partners, LLC (“Anglo-Suisse”)     Delaware EPL
of Texas, LLC (“Delaware EPL”)     Energy Partners Ltd., LLC (“Energy Partners”)
    EPL Pipeline, L.L.C.  (“EPL Pipeline”)     Energy XXI Offshore Services,
Inc. (“Offshore Services”)     Energy XXI Natural Gas Holdings, Inc. (“Natural
Gas Holdings”)     Natural Gas Acquisition Company I, LLC (“Natural Gas
Acquisition”)     Energy XXI Services, LLC (“EXXI Services”)         Texas: EPL
Pioneer Houston, Inc. (“EPL Pioneer”)         Louisiana: EPL of Louisiana,
L.L.C. (“EPL Louisiana”)   Nighthawk, L.L.C. (“Nighthawk”)

 

Item A-2.Grantor’s place of business or principal office.

 

1021 Main Street, Suite 2626
Houston, TX 77002

 

Item A-3.Taxpayer ID number.

 

  EXXI: 20-4278595   EXXI GOM: 56-2140027   EXXI Leasehold: 45-3948121   EXXI
Onshore: 20-0650308   EXXI Pipeline: 27-4165863   EXXI Pipeline II: 45-3938238  
EXXI Texas: 20-0650294   MS Onshore: 37-1708573   M21K: 90-0793978   Soileau:
47-4972767

 

 Schedule II-1

Schedule II to EXXI Pledge

and Security Agreement



 

 

  EPL: 72-1409562   Anglo-Suisse: 72-1409562   Delaware EPL: 72-1409562   Energy
Partners: 72-1409562   EPL Pipeline: 72-1471048   Offshore Services: 47-2054711
  Natural Gas Holdings: 45-3137517   Natural Gas Acquisition: 90-0800956   EXXI
Services: 20-4583999   EPL Pioneer: 75-2129749   EPL Louisiana: 72-1409562  
Nighthawk: 72-1409562

 

Item B.Equipment.

 

  EXXI: Texas   EXXI GOM: Texas and Louisiana   EXXI Leasehold: Texas and
Louisiana   EXXI Onshore: Louisiana   EXXI Pipeline: Louisiana   EXXI Pipeline
II: Louisiana   EXXI Texas: Texas   MS Onshore: Texas and Mississippi   M21K:
Texas and Louisiana   Soileau: Texas and Louisiana   EPL: Texas and Louisiana  
Anglo-Suisse: Louisiana and Texas   Delaware EPL: Texas   Energy Partners: N/A  
EPL Pipeline: Louisiana   Offshore Services: N/A   Natural Gas Holdings: Texas
and Louisiana   Natural Gas Acquisition N/A   EXXI Services: Texas, Louisiana
and Mississippi   EPL Pioneer: Texas   EPL Louisiana: Louisiana   Nighthawk: N/A

 

SCHEDULE II
to Security Agreement

Item C.Inventory.

 

  EXXI: Texas   EXXI GOM: Texas and Louisiana   EXXI Leasehold: Texas and
Louisiana   EXXI Onshore: Louisiana   EXXI Pipeline: Louisiana

 

 Schedule II-2

Schedule II to EXXI Pledge

and Security Agreement



 

 

  EXXI Pipeline II: Louisiana   EXXI Texas: Texas   MS Onshore: Texas and
Mississippi   M21K: Texas and Louisiana   Soileau: Texas and Louisiana   EPL:
Texas and Louisiana   Anglo-Suisse: Louisiana and Texas   Delaware EPL: Texas  
Energy Partners: N/A   EPL Pipeline: Louisiana   Offshore Services: N/A  
Natural Gas Holdings: Texas and Louisiana   Natural Gas Acquisition N/A   EXXI
Services: Texas, Louisiana and Mississippi   EPL Pioneer: Texas   EPL Louisiana:
Louisiana   Nighthawk: N/A

 

Item D.Goods

 

  EXXI: Texas   EXXI GOM: Texas and Louisiana   EXXI Leasehold: Texas and
Louisiana   EXXI Onshore: Louisiana   EXXI Pipeline: Louisiana   EXXI Pipeline
II: Louisiana   EXXI Texas: Texas   MS Onshore: Texas and Mississippi   M21K:
Texas and Louisiana   Soileau: Texas and Louisiana   EPL: Texas and Louisiana  
Anglo-Suisse: Louisiana and Texas   Delaware EPL: Texas   Energy Partners: N/A  
EPL Pipeline: Louisiana   Offshore Services: N/A   Natural Gas Holdings: Texas
and Louisiana   Natural Gas Acquisition N/A   EXXI Services: Texas, Louisiana
and Mississippi   EPL Pioneer: Texas   EPL Louisiana: Louisiana   Nighthawk: N/A

 



 Schedule II-3

Schedule II to EXXI Pledge

and Security Agreement



 

 

Item E.Merger or other corporate reorganization.

 

Description of Merger:

 

  EXXI: N/A   EXXI GOM: N/A   EXXI Leasehold: N/A   EXXI Onshore: N/A   EXXI
Pipeline: N/A   EXXI Pipeline II: N/A   EXXI Texas: N/A   MS Onshore: N/A  
M21K: Previous Name: Energy XXI Natural Gas Partners Assets, LLC (name changed
2/17/2012)     Previous Name: Natural Gas Partners Assets, LLC (name changed
11/30/2012)   Soileau: N/A   EPL: Merger with Clyde Merger Sub, Inc. on June 3,
2014 (wholly-owned subsidiary of EXXI)     Previous Name: Energy Partners of
Delaware, Ltd. (name changed 9/1/2012 through short-form merger)   Anglo-Suisse:
N/A   Delaware EPL: N/A   Energy Partners: Previous name: EPL Acquisition Corp.
LLC (name changed 8/28/2012)   EPL Pipeline: N/A   Offshore Services: N/A  
Natural Gas Holdings: N/A   Natural Gas Acquisition: N/A   EXXI Services: N/A  
EPL Pioneer: N/A   EPL Louisiana: N/A   Nighthawk: N/A

 

Item F.[Reserved].

 

Item G.Deposit Accounts and Securities Accounts.

 

  Deposit Accounts           EXXI:     Account Description Account Number  
Regions Bank 0114820374   Regions Bank 0114821192   Texas Capital Bank 176000177
  US Bank 001050987955

 



 Schedule II-4

Schedule II to EXXI Pledge

and Security Agreement



 

 

  EXXI GOM:     Account Description Account Number   Regions Bank 0114820390  
M21K:     Account Description Account Number   Regions Bank 0128195620  
Soileau:     Account Description Account Number   Regions Bank 0114821303   EPL:
    Account Description Account Number   Regions Bank 0197711462   EXXI
Services:     Account Description Account Number   Regions Bank 0114820404  
Frost Bank 020614998   Frost Bank 020615013   Citi Bank 30943077

 

  EXXI Leasehold: N/A   EXXI Onshore: N/A   EXXI Pipeline: N/A   EXXI Pipeline
II: N/A   EXXI Texas: N/A   MS Onshore: N/A   Anglo-Suisse: N/A   Delaware EPL:
N/A   Energy Partners: N/A   EPL Pipeline: N/A   Offshore Services: N/A  
Natural Gas Holdings: N/A   Natural Gas Acquisition: N/A   EPL Pioneer: N/A  
EPL Louisiana: N/A   Nighthawk: N/A

 

Securities Accounts

 

N/A

 

Item H.Letter of Credit Rights.

 

Description of Letter of Credit Rights: N/A

 

Item I.Commercial Tort Claims.

 

Description of Commercial Tort Claims:

 

 Schedule II-5

Schedule II to EXXI Pledge

and Security Agreement



 

 

  EXXI: N/A   EXXI GOM: N/A   EXXI Leasehold: N/A   EXXI Onshore: N/A   EXXI
Pipeline: N/A   EXXI Pipeline II: N/A   EXXI Texas: N/A   MS Onshore: N/A  
M21K: N/A   Soileau: N/A   EPL: N/A   Anglo-Suisse: N/A   Delaware EPL: N/A  
Energy Partners: N/A   EPL Pipeline: N/A   Offshore Services: N/A   Natural Gas
Holdings: N/A   Natural Gas Acquisition: N/A   EXXI Services: N/A   EPL Pioneer:
N/A   EPL Louisiana: N/A   Nighthawk: N/A

 

 Schedule II-6

Schedule II to EXXI Pledge

and Security Agreement



 

 

SCHEDULE III -A
to Security Agreement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A. Patent Collateral.

 

Issued Patents

 



Country   Patent No.   Issue Date   Inventor(s)   Title                   None  
             

 

Pending Patent Applications

 

Country   Serial No.   Filing Date   Inventor(s)   Title                   None
               

 

Patent Applications in Preparation

 

Country   Docket No.   Expected
Filing Date   Inventor(s)   Title                   None                

 



 Schedule III-A

Schedule III to EXXI Pledge

and Security Agreement



 

 

SCHEDULE III -B
to Security Agreement

Item B. Trademark Collateral.

 

Registered Trademarks

  

Country   Trademark   Registration No.   Registration Date                   USA
  Energy XXI (Design plus words, letters, and/or numbers)   3372707   1/22/2008
                  USA   Energy XXI (Standard character mark)   3372705  
1/22/2008  

 

Pending Trademark Applications

 

Country   Trademark   Serial No.   Filing Date                   None          
   

 

Trademark Applications in Preparation

 

 

Country   Trademark   Docket No.  

Expected Filing

Date

  Products/Services                   None                

 



 Schedule III-B

Schedule III to EXXI Pledge

and Security Agreement



 

 

SCHEDULE III -C
to Security Agreement

 

Item C. Copyright Collateral.

 

Registered Copyrights/Mask Works

 



Country   Registration No.   Registration Date   Author(s)   Title              
    None                

 

Copyright/Mask Work Pending Registration Applications

 

Country   Serial No.   Filing Date   Author(s)   Title                   None  
             

 

Copyright/Mask Work Registration Applications In Preparation

 

Country   Docket No.   Expected
Filing Date   Inventor(s)   Title                   None                

 



 Schedule III-C

Schedule III to EXXI Pledge

and Security Agreement



 

 

[FORM OF] ASSUMPTION AGREEMENT

Annex I to
First Lien Pledge and Security Agreement and Irrevocable Proxy

 

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of [ ], 20[ ], made
by [ ] (the “Additional Grantor”), in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the First Lien Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such First Lien Credit Agreement.

 

WITNESSETH :

 

WHEREAS, Energy XXI Gulf Coast, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into the First Lien Exit Credit Agreement,
dated as of December 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “First Lien Credit Agreement”);

 

WHEREAS, in connection with the First Lien Credit Agreement the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
December 30, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”) in favor of the Administrative Agent for the
ratable benefit of the Secured Persons;

 

WHEREAS, the First Lien Credit Agreement requires the Additional Guarantor to
become a party to the Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.            First Lien Pledge and Security Agreement and Irrevocable Proxy. By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in Section 7.11 of the Security Agreement, hereby becomes a party to
the Security Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly (a) assumes all obligations and liabilities of a
Grantor thereunder; and (b) grants to the Administrative Agent, for the ratable
benefit of the Secured Persons, a security interest in such Additional Grantor’s
right, title and interest in and to the Collateral, wherever located and whether
now owned or at any time hereafter acquired by the Additional Grantor or in
which the Additional Grantor now has or at any time in the future may acquire
any right, title or interest, as security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Additional Grantor’s Secured Obligations. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules II and III to the Security Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article III of the Security Agreement, as they relate to the
Additional Grantor and its Collateral, is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

 

Annex I - 1

 

 

2.            Governing Law. THIS ASSUMPTION AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ASSUMPTION AGREEMENT AND ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATED TO THIS ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

3.            Acceptance. The Additional Grantor hereby expressly waives notice
of acceptance of this Assumption Agreement, acceptance on the part of the
Administrative Agent and the other Secured Persons being conclusively presumed
by their request for this Assumption Agreement and delivery of the same to the
Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]         By:       Name:     Title:

 

Annex I - 2

 

 

Annex I-A
Schedule I to Security Agreement

 

[GRANTOR]

 

ITEM A — PLEDGED INTERESTS

 







              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. #  # of
Shares   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged                          

 



   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests Pledged   Type of Limited Liability
Company Interests Pledged          

 



   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned             



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 

Annex I-A

Schedule I to Security Agreement

 

 

Annex I-A
Schedule II to Security Agreement

 

Item A-1.Location of each Grantor for purposes of UCC.

 

[State:]

 

Item A-2.Grantor’s place of business or principal office.

 

1021 Main Street, Suite 2626
Houston, TX 77002

 

Item A-3.Taxpayer ID number.

 

Item B.Equipment.

  

Annex I-A

Schedule II to Security Agreement

 

 

Annex I-A
Schedule II to Security Agreement

 

Item C.Inventory.

 

Item D.Goods

 

Item E.Merger or other corporate reorganization.

 

Annex I-A

Schedule II-B to Security Agreement

 

 

Annex I-A
Schedule II to Security Agreement

 

Item F.[Reserved].

 

Item G.Deposit Accounts and Securities Accounts.

 

Deposit Accounts

 

Securities Accounts

 

Item H.Letter of Credit Rights.

 

Description of Letter of Credit Rights:

 

Item I.Commercial Tort Claims.

 

Description of Commercial Tort Claims:

 

Annex I-A

Schedule II-C to Security Agreement

 



 

Annex I-A
Schedule III-B to Security Agreement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A. Patent Collateral.

 

Issued Patents

 

Country   Patent No.   Issue Date   Inventor(s)   Title                   None  
             

 

Pending Patent Applications

 

Country   Serial No.   Filing Date   Inventor(s)   Title                   None
               

 

Patent Applications in Preparation

 

Country   Docket No.   Expected
Filing Date   Inventor(s)   Title                   None                

 

Annex I-A

Schedule III-B to Security Agreement

 

 

Annex I-A
Schedule III-B to Security Agreement

 

Item B. Trademark Collateral.

 

Registered Trademarks

 

Country   Trademark   Registration No.   Registration Date                  
None              

 

Pending Trademark Applications

 

Country   Trademark   Serial No.   Filing Date                   None          
   

 

Trademark Applications in Preparation

 

Country   Trademark   Docket No.   Expected Filing Date   Products/Services    
              None                

 

Annex I-A

Schedule III-B to Security Agreement

 

 

Annex I-A
Schedule III-C to Security Agreement

 

Item C. Copyright Collateral.

 

Registered Copyrights/Mask Works

 

Country   Registration No.   Registration Date   Author(s)   Title              
    None                

 

Copyright/Mask Work Pending Registration Applications

 

Country   Serial No.   Filing Date   Author(s)   Title                   None  
             

 

Copyright/Mask Work Registration Applications In Preparation

 

Country   Docket No.   Expected
Filing Date   Inventor(s)   Title                   None                

  

Annex I-A

Schedule III-C to Security Agreement

 

 

[FORM OF] SUPPLEMENT

 

Annex II to
First Lien Pledge and Security Agreement and Irrevocable Proxy

 

SUPPLEMENT (this “Supplement”), dated as of [ ], 20[ ], made by [        ] (the
“Grantor”), in favor of Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the First Lien Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such First Lien Credit
Agreement.

 

WITNESSETH :

 

WHEREAS, Energy XXI Gulf Coast, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into the First Lien Exit Credit Agreement,
dated as of December 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “First Lien Credit Agreement”);

 

WHEREAS, in connection with the First Lien Credit Agreement, the Borrower and
certain of its Affiliates (including the Grantor) have entered into the First
Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of December
30, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;

 

WHEREAS, the First Lien Credit Agreement requires the Grantor to pledge the
Equity Interests described in Annex 1-A hereto; and

 

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests;

 

NOW, THEREFORE, IT IS AGREED:

 

1.         First Lien Pledge and Security Agreement and Irrevocable Proxy. By
executing and delivering this Supplement, the information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule I to the
Security Agreement. The Grantor hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Security Agreement
is true and correct on and as the date hereof (after giving effect to this
Supplement) as if made on and as of such date.

 

2.         Governing Law. THIS SUPPLEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATED TO THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Annex II - 1

 

 

3.         Acceptance. The Grantor hereby expressly waives notice of acceptance
of this Supplement, acceptance on the part of the Administrative Agent and the
other Secured Parties being conclusively presumed by their request for this
Supplement and delivery of the same to the Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

  [GRANTOR]         By:       Name:     Title:

 

Annex II - 2

 

 

Annex II-A
Schedule I to Security Agreement

[GRANTOR]

 

ITEM A — PLEDGED INTERESTS

 





              Common
Stock      Pledged Interests Issuer
(corporate)  Cert. # 

# of

Shares

  

Authorized

Shares

  

Outstanding

Shares

  

% of

Shares

Pledged

                          

  

   Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  % of Limited Liability
Company Interests Pledged   Type of Limited Liability
Company Interests Pledged          

 

   Partnership Interests  Pledged Interests Issuer (partnership)  % of
Partnership
Interests Owned   % of Partnership
Interests Owned             



 

ITEM B — PLEDGED NOTES

 

1.Pledged Note Issuer Description:

 



Annex II-A

 